Citation Nr: 0709742	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  04-14 875	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1.	Whether new and material evidence to reopen a claim for 
service connection for hypertension has been received.

2.	Whether new and material evidence to reopen a claim for 
service connection for a post-traumatic stress disorder 
(PTSD) has been received.

3.	Entitlement to an initial rating in excess of 20% for 
diabetes mellitus (DM).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from November 1964 to June 
1968.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a February 2003 rating action that 
denied service connection for hypertension and PTSD on the 
grounds that new and material evidence to reopen the claims 
had not been received, and that granted service connection 
for DM and assigned an initial 20% rating therefor.  Because 
the claim for a higher initial rating involves a request for 
a higher rating following the initial grant of service 
connection, the Board has characterized it in light of the 
distinction noted by the U.S. Court of Appeals for Veterans 
Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from those for 
increased ratings for already service-connected disability).  

This appeal also arises from a September 2003 rating action 
that denied service connection for hypertension as secondary 
to the service-connected DM.  In the October 2004 
Supplemental Statement of the Case (SSOC), the RO reopened 
the claim for service connection for PTSD on the basis of new 
and material evidence, and then denied the claim for service 
connection on the merits.

In June 2006, the veteran testified at a Board hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
the hearing is of record.

The Board's decision in the claim for an initial rating in 
excess of 20% for DM is set forth below.  The claims for 
service connection for hypertension and PTSD on the basis of 
new and material evidence are addressed in the REMAND 
following the ORDER; those matters are being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.  The VA will notify the appellant when further action on 
his part is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for an initial rating in excess of 20% 
for DM on appeal has been accomplished.

2.  The veteran's DM requires him to take insulin and follow 
a restricted diet, but his activities are only limited by 
instructions to avoid strenuous exercise as a result of 
significant non-service-connected disabilities, taken 
together with DM.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20% for DM 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, and Part 4, including 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for an initial rating in excess of 20% 
for DM on appeal has been accomplished.  

An October 2002 RO letter prior to the initial rating and a 
January 2005 post-rating RO letter collectively informed the 
veteran and his representative of the VA's responsibilities 
to notify and assist him in his claim, and to advise the RO 
as to whether there was medical evidence showing treatment 
for his DM.  The 2005 letter also provided notice of what was 
needed to establish entitlement to a higher rating (evidence 
showing that the condition had increased in severity).  
Thereafter, the veteran and his representative were afforded 
opportunities to respond.  The Board finds that the veteran 
has thus received sufficient notice of the information and 
evidence needed to support his claim for a higher rating, and 
has been provided ample opportunity to submit such 
information and evidence.  

The 2005 RO letter also notified the veteran that the VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
That letter further specified what records the VA was 
responsible for obtaining, to include Federal records, and 
the type of records that the VA would make reasonable efforts 
to get.  The 2005 RO letter also requested the veteran to 
furnish any evidence that he had in his possession that 
pertained to his claim.  The Board finds that these 2001 and 
2005 RO letters collectively satisfy the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by the VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify 
a veteran of: (1) the evidence that is needed to substantiate 
a claim; (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by a claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in his possession that pertains to the claim.  As 
indicated above, all 4 content of notice requirements have 
been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran both 
before and after the February 2003 rating action that 
initially granted service connection for DM.  However, the 
Board finds that the delay in issuing the 38 U.S.C.A. 
§ 5103(a) notice did not affect the essential fairness of the 
adjudication, in that his claim was fully developed after 
notice was provided.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 
2006).  As a result of RO development, comprehensive 
documentation, identified below, has been associated with the 
claims folder and considered in evaluating the veteran's 
appeal.  Hence, the Board finds that the VA's failure to 
completely fulfill VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the February 2004 
Statement of the Case (SOC), and that this suffices for 
Dingess/Hartman.  The Court also held that the VA must 
provide information regarding the effective date that may be 
assigned; the Board finds that that was accomplished in a May 
2006 RO letter.  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claim, 
to include obtaining available post-service VA and private 
medical records through 2004.  In January 2003 and June 2004, 
the veteran was afforded comprehensive VA examinations, 
reports of which are of record.  A transcript of the 
veteran's June 2006 Board hearing testimony has been 
associated with the record and considered in adjudicating 
this claim. Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  
The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter currently under consideration.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim for 
a rating in excess of 20% for DM on appeal at this juncture, 
without directing or accomplishing any additional 
notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Rating Disabilities, which is based 
on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of          2 ratings applies under a particular diagnostic 
code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

A veteran's entire history is to be considered when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet.     App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" (assignment of 
separate ratings for distinct periods of time, based on the 
facts found) is required.  See Fenderson, 12 Vet. App. at 
126.

The veteran's DM was initially rated 20% disabling from 
September 2002 under the provisions of 38 C.F.R. § 4.119, DC 
7913.  Under the applicable criteria, a          20% rating 
is warranted for DM requiring insulin and a restricted diet, 
or an oral hypoglycemic agent and a restricted diet.  A 40% 
rating requires insulin, a restricted diet, and regulation of 
activities.  A 60% rating requires insulin, a restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring 1 or 2 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100% rating requires 
more than 1 daily injection of insulin, a restricted diet, 
and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic agents requiring at least   3 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.    

After reviewing the entire evidence of record and considering 
such evidence in light of the regulatory criteria noted 
above, the Board finds that an initial rating in excess of 
20% is not warranted at any time since the initial grant of 
service connection for DM effective in September 2002 up to 
the present time, as the DM has not been shown to be so 
disabling as to warrant a 40% or higher rating under DC 7913.  

May 2002 records from the Miami Beach Health Center noted 
that the veteran had been doing activities at home and riding 
a bicycle since a cerebrovascular accident (CVA) in April, 
and the physician opined that he was now able to return to 
work, but with restrictions against climbing ladders; the 
veteran's DM was not a factor in any limitation of 
activities.  A June private nutrition consultation report 
indicated that the veteran had begun swimming in his home 
swimming pool, and reportedly never used cardiovascular 
exercise equipment at his home because he found it boring.  
He was counseled about the important of exercise and the 
crucial need to increase his physical activity to maintain 
achieved weight loss and manage his DM.  July VA outpatient 
records noted that the veteran had had balance problems, mild 
difficulty in speech, and mild numbness on the left side of 
the face and left hand since a stroke (CVA) in April.  In 
September, his residual mild left hemiparesis was noted to be 
a residual of his CVA, but he was noted to enjoy bowling and 
have exercise equipment and a pool at home, and it was 
recommended that he begin a program of exercises to increase 
left lower extremity strength and endurance.  

On January 2003 VA examination, the veteran was noted to be 
taking oral hypoglycemic medications for his DM, which was 
under less than optimal control.  He was noted to have 
intensively exercised with walking and weights since a stroke 
in April 2002 that caused left hemiparesis, as a result of 
which the examiner noted that the hemiparesis had essentially 
cleared, and that he had no current residual functional 
disability from the CVA.  On February 2003 examination by M. 
H., M.D., the veteran's slightly hemiparetic gait was 
assessed to be a residual of a right hemispheric stroke, and 
he was noted to be doing exercises at home on a treadmill and 
a bicycle.  On March 2003 examination by H. W., M.D., the 
veteran was noted to be working for the Post Office and 
walking daily approximately 2.7 to 2.8 miles per hour.  

In a March 2004 statement, Dr. H. W. recommended that the 
veteran avoid strenuous work including climbing ladders 
because of his history of multiple medical problems including 
cardiovascular and cerebrovascular disease and DM.  

In an April 2004 statement, a VA physician certified that the 
veteran had DM that required treatment with insulin and a 
strict diabetic diet, and that he needed to exercise 
regularly, with instructions to avoid strenuous exercise.

On June 2004 VA examination, the veteran gave a history of a 
heart attack in May 2003 which required hospitalization for 3 
days.  He currently denied chest pain or shortness of breath 
at his usual low level of activity.  After examination, the 
impressions were type 2 DM, hypertension, a history of a CVA 
with no current residual impairment, a history of a 
myocardial infarction, an erectile dysfunction secondary to 
the DM, and peripheral neuropathy involving both lower 
extremities that was secondary to the DM. 

At the June 2006 Board hearing, the veteran testified that he 
sometimes had to climb ladders during the course of his 
employment as an electronics technician at the Post Office, 
but only in emergency situations where no one else was 
available to do it.  He stated that his physician did permit 
him to walk for exercise, but to avoid fast walking, 
swimming, and bicycling.

After a review of the evidence, the Board finds that, 
although the veteran's DM requires him to take insulin and 
follow a restricted diet, that service-connected disability 
is not solely responsible for the fact that he had to limit 
some of his activities at times.  Rather, he had been 
counseled to increase his exercise and activity in order to 
manage his service-connected DM, and his activity level has 
only been limited by restrictions against strenuous exercise 
as a result of his significant non-service-connected 
cerebrovascular and cardiovascular disease, taken together 
with his DM.

For all the foregoing reasons, the Board finds that the claim 
for an initial rating in excess of 20% for DM must be denied.  
As the 20% rating assigned for the DM represents the greatest 
degree of impairment shown since the effective date of the 
grant of service connection, there is no basis for staged 
rating pursuant to Fenderson.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine; however, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An initial rating in excess of 20% for diabetes mellitus is 
denied.


REMAND

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notice and development action needed to fairly adjudicate 
the hypertension and PTSD claims on appeal has not been 
accomplished.  

Although the record contains some correspondence from the RO 
to the veteran in October 2002 addressing some VCAA notice 
and duty to assist provisions, the record does not include 
correspondence that sufficiently addresses the duty, imposed 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring 
the VA to explain what evidence will be obtained by whom.  
See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  The October 2002 
RO letter also failed to inform the veteran of what was 
needed to reopen a claim filed on and after 29 August 2001 
for service connection for a disability on the basis of new 
and material evidence, and to establish entitlement to direct 
and secondary service connection on the merits.  Action by 
the RO is required to satisfy the notification provisions of 
the VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

The RO's notice letter to the veteran should explain that he 
has a full 1-year period for response.  See 38 U.S.C.A. 
§ 5103 (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(amending the relevant statute to clarify that the VA may 
make a decision on a claim before the expiration of the 1-
year VCAA notice period).  The RO's letter should also invite 
the veteran to submit all pertinent evidence in his 
possession, and ensure that he receives notice that meets the 
requirements of the Court's decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as appropriate.  After 
providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.

The Board notes that the regulations implementing the VCAA 
include a revision of the provisions of 38 C.F.R. § 3.156 
which is applicable to claims to reopen filed on and after 29 
August 2001.  See 66 Fed. Reg. 45620-45632 (29 August 2001).  
Because the application to reopen the claim for service 
connection for hypertension on appeal was filed in September 
2002, the RO should have applied the revised version of 
38 C.F.R. § 3.156(a) effective for claims to reopen filed on 
and after     29 August 2001.  However, in the February 2003 
rating action, on page 10 of the March 2004 SOC, and on page 
6 of the October 2004 SSOC, the RO erroneously applied the 
former version of 38 C.F.R. § 3.156(a) effective prior to 29 
August 2001 in finding that new and material evidence had not 
been received to reopen the claim for service connection.  
Thus, not only has the veteran's claim been adjudicated under 
erroneous criteria, he has also not received notice of the 
correct criteria that governs his claim, nor been furnished 
an opportunity to respond thereto.  To avoid any prejudice to 
the veteran, the Board finds that the RO, in the first 
instance, must adjudicate the hypertension claim on appeal 
under, and give the veteran notice of the correct version of, 
38 C.F.R. § 3.156(a) effective for claims to reopen filed on 
and after 29 August 2001.

With respect to the claim for secondary service connection 
for hypertension, the veteran contends that his service-
connected DM caused the hypertension, and that he was treated 
for DM prior to the onset of hypertension.  Appellate review 
discloses that essential hypertension was diagnosed on 
January 1989 VA examination, and that July 2002 VA outpatient 
records note a medical history of a first diagnosis of DM in 
1983, and a first diagnosis of hypertension in 1989. Although 
on June 2004 VA examination the physician was requested to 
evaluate the veteran's DM and any complications thereof, and 
the diagnostic impressions included type 2 DM and 
"hypertension etiology," the examiner rendered no opinion 
as to the relationship, if any between the DM and the 
hypertension.  Allen v. Brown, 7 Vet. App. 439, 448 (1995), 
holds that 38 C.F.R. § 3.310(a) also authorizes a grant of 
service connection not only for disability caused by a 
service-connected disability, but for the extent of 
additional disability resulting from aggravation of a 
nonservice-connected disability by a service-connected one.  
Such findings are needed to resolve the claim for service 
connection, and the Board finds that this matter must thus be 
remanded to the RO to obtain a new VA examination of the 
veteran that addresses these questions.

The veteran is hereby advised that failure to report for such 
scheduled examination, without good cause, may result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2006).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report for the 
scheduled examination, the RO should obtain and associate 
with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.    

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.
 
Accordingly, to ensure that all due process requirements 
imposed by the VCAA are met, this case is hereby REMANDED to 
the RO via the AMC for the following action:

1.  The RO should send the veteran and 
his representative a letter that informs 
him of what kind of evidence is needed to 
reopen a claim filed on and after 29 
August 2001 for service connection for a 
disability on the basis of new and 
material evidence, and to establish 
entitlement to direct and secondary 
service connection on the merits.  The 
letter should also request him to provide 
sufficient information, and if necessary, 
authorization, to enable the RO to obtain 
any additional pertinent evidence that is 
not currently of record.  The RO should 
also invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO should ensure that its letter meets 
the requirements of the Court's decision 
in Dingess/Hartman, as appropriate.  The 
RO's letter should clearly explain to the 
veteran that he has a full 1-year period 
to respond (although the VA may decide 
the claims within the 1-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims folder.  If 
any records sought are not obtained, the 
RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  Thereafter, the RO should arrange for 
the veteran to undergo VA cardiovascular 
examination.  The entire claims folder 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

The examiner should review the claims 
folder and render opinions, consistent 
with the clinical findings and sound 
medical principles, as to whether it is 
at least as likely as not (i.e., there is 
at least a 50% probability) that the 
veteran's hypertension (a) had its onset 
during military service, or (b) was 
caused or has been aggravated by the 
veteran's service-connected DM.  If 
aggravation of the nonservice-connected 
hypertension by the service-connected DM 
is found, the physician should attempt to 
quantify the degree of additional 
disability resulting from the 
aggravation.  In reaching these 
determinations, the examiner should 
review and address the service and post-
service medical records, to include July 
2002 VA outpatient records that note a 
medical history of a first diagnosis of 
DM in 1983, and a first diagnosis of 
hypertension in 1989.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

4.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of any notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998). 

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority, to specifically 
include, with respect to the application 
to reopen the claim for service 
connection for hypertension, the correct, 
revised version of 38 C.F.R. § 3.156(a) 
applicable to claims to reopen filed on 
and after 29 August 2001, and the 
provisions of 38 C.F.R. § 3.655, as 
appropriate.  

7.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC that includes the 
correct, revised version of 38 C.F.R. 
§ 3.156(a) applicable to claims to reopen 
filed on and after 29 August 2001, and 
clear reasons and bases for all 
determinations, and affords them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or 


other appropriate action must be handled in an expeditious 
manner.  See                38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


